20-22437-rdd          Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22                Main Document
                                               Pg 1 of 23



    Dennis F. Dunne, Esq.
    Andrew M. Leblanc, Esq.
    Tyson M. Lomazow, Esq.
    Lauren C. Doyle, Esq.
    MILBANK LLP
    55 Hudson Yards
    New York, New York 10001
    Telephone:   (212) 530-5000
    Facsimile:   (212) 530-5219

    Proposed Counsel to the Debtors
    and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
OneWeb Global Limited, et al.                             )   Case No. 20-[_____] ( )
                                                          )
                                 Debtors. 1               )   (Joint Administration Pending)
                                                          )

           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
           (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN PREPETITION
         CLAIMS OF CRITICAL VENDORS, AND (II) GRANTING RELATED RELIEF

                   OneWeb Global Limited and its above-captioned affiliates, as debtors and debtors

in possession (collectively, the “Debtors”), respectfully represent as follows in support of this

motion (the “Motion”): 2



1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
       number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
       Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
       (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
       Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
       SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
       AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
       (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’ headquarters
       is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.
2
       Information regarding the Debtors’ business, capital structure, the circumstances leading to the
       commencement of these cases, and the facts and circumstances supporting the relief requested in this
       Motion is set forth in the Declaration of Thomas Whayne in Support of Chapter 11 Petitions and First


42403.00001
20-22437-rdd         Doc 11    Filed 03/28/20 Entered 03/28/20 01:25:22              Main Document
                                            Pg 2 of 23



                                           Relief Requested

                1.      The Debtors seek entry of interim and final orders, substantially in the

respective forms attached hereto as Exhibit A and Exhibit B (the “Interim Order” and the “Final

Order,” respectively), (a) authorizing, but not directing, the Debtors to pay, in their sole discretion,

prepetition claims of certain vendors who are critical to maintaining the going concern value of

the Debtors’ enterprise; and (b) granting certain related relief described herein. The Debtors also

request that this Court schedule a final hearing to consider approval of this Motion on a final basis.

                                        Jurisdiction and Venue

                2.      This    Court     has   jurisdiction   over     this   matter    pursuant    to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012. The Debtors confirm

their consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                3.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                4.      The statutory bases for the relief requested herein are sections 105, 363,

364, and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”), Bankruptcy Rules 6003 and 6004, and rule 9013-1 of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Bankruptcy Rules”).




    Day Pleadings (the “First Day Declaration”), which is being filed contemporaneously herewith and is
    incorporated herein by reference.
                                                   2
20-22437-rdd        Doc 11   Filed 03/28/20 Entered 03/28/20 01:25:22           Main Document
                                          Pg 3 of 23



                                          Background

               5.      On March 27, 2020 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.

               6.      The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

The Debtors have requested the joint administration of these cases for procedural purposes. No

trustee, examiner, or statutory committee of unsecured creditors has been appointed in these cases.

               7.      Founded in 2012, OneWeb is a global communications company

developing a low-Earth orbit (“LEO”) satellite constellation system and associated ground

infrastructure, including terrestrial gateways (“Satellite Network Portals”, or “SNPs”) and end-

user terminals, capable of delivering communication services for use by consumers, businesses,

governmental entities, and institutions, including schools, hospitals, and other end-users whether

on the ground, in the air, or at sea (the “OneWeb System”). OneWeb’s business consists of the

development of the OneWeb System, which has included the development of small-next

generation satellites that have been mass-produced through a joint venture and the development of

specialized connections between the satellite system and the internet and other communications

networks through the SNPs. In order to operate the OneWeb System, the Company holds various

authorizations and licenses, including for the use of Ku-band and Ka-band radio-frequency

spectrum on a global basis, and domestic market access / services authorizations necessary for

operating the satellites and associated ground infrastructure. The Debtors have their corporate

headquarters in London, United Kingdom. As of the Petition Date, the Debtors’ outstanding

funded debt obligations totaled approximately $1.733 billion in issued 12.5% notes under that

certain Amended and Restated Note Purchase Agreement, dated as of March 18, 2019.



                                                3
20-22437-rdd         Doc 11    Filed 03/28/20 Entered 03/28/20 01:25:22                 Main Document
                                            Pg 4 of 23



                                            Critical Vendors

                8.      As noted in the First Day Declaration, in the days prior to the Petition Date

the Debtors conducted a strategic reduction in force of 90% of their historic workforce, and

transitioned from further developing the OneWeb System to simply maintaining their existing

operations and assets amidst a challenging economic environment. In connection with this process

and going forward, the Debtors expect to utilize a drastically reduced number of vendors than they

have historically. Nonetheless, there are a vendors whose services are critical to maintaining the

Debtors’ operations, and without whose services the Debtors would not be able to operate their

businesses or safely maintain their assets (collectively, the “Critical Vendors”). 3 Among other

things, these Critical Vendors provide information and technology services, utility services, web

services, and other services necessary for the Debtors to continue their remaining businesses,

including providing the services necessary for the Debtors to continue to safely control their

launched satellites and delivering any of the Debtors’ assets that they are currently storing,

transporting or warehousing.

                9.      The Debtors, working with their advisors, identified the list of Critical

Vendors based upon a review of their books and records, historical practice, and consultation with

personnel responsible for maintaining continued operations. Given the recent drastic change in

their operations (and the delays in receiving goods, services, information and invoices due to the

global COVID-19 pandemic), the Debtors will continue to evaluate the list of Critical Vendors to

determine any necessary additions or deletions. In order to identify the Critical Vendors, the

Debtors considered (and will continue to consider) a variety of factors, including:


3
    A list of the Critical Vendors (and any proposed additions thereto in the future) will be made available
    to the Court and the Office of the United States Trustee for the Southern District of New York. In
    connection with a proposed addition, the Debtors will update the list prior to making a payment on a
    Critical Vendor Claim. In no event shall an insider be a Critical Vendor.
                                                     4
20-22437-rdd      Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                           Pg 5 of 23



                       i.      whether a service provider is a sole- or limited-source provider of
                               services critical to the Debtors’ operations;

                       ii.     whether alternative service providers are available that can provide
                               requisite services on equal (or better) terms and, if so, whether the
                               Debtors would be able to continue operating while transitioning
                               business thereto;

                       iii.    the degree to which replacement costs (including pricing,
                               professional fees, and lost revenue) exceed the amount of a
                               provider’s prepetition claim;

                       iv.     whether failure to pay all or part of a particular provider’s claim
                               could cause the provider to refuse to provide critical services
                               postpetition.

               10.     In light of the critical importance of the services provided by the Critical

Vendors, and to ensure that the Debtors’ global operations continue uninterrupted, the Debtors

request authorization (subject to the immediately following paragraph) to pay claims of the Critical

Vendors (the “Critical Vendor Claims”) that: (a) were accrued or incurred in the ordinary course

prepetition but were unpaid as of the Petition Date (or were paid in an amount less than actually

owed); (b) were paid prepetition but not received by the intended Critical Vendor; or (c) were

incurred for prepetition periods, but did not become due until after the Petition Date. The Debtors

estimate that the Critical Vendor Claims total less than $3 million (the “Final Amount”), of which

no more than $500,000 (the “Interim Amount”) would need to be paid prior to the entry of the

Final Order. The Final Amount represents less than 1% of the Debtors’ prepetition unsecured

claims as reflected in their books and records.

               11.     The Debtors have tasked a core group of executives, advisors, and

employees with reviewing, assessing, and potentially recommending payment on account of,

specific Critical Vendor Claims. The Debtors seek the authorization to honor the Critical Vendor

Claims only where the Debtors determine, in their business judgment, that the applicable Critical

Vendor may discontinue its services notwithstanding section 362(a) of the Bankruptcy Code or

                                                  5
20-22437-rdd       Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22              Main Document
                                           Pg 6 of 23



may otherwise inflict immediate and irreparable harm on the Debtors by refusing to comply with

its contractual obligations. Such harm would likely far outweigh the cost of payment of the

applicable Critical Vendor Claims.

               12.     Under the Interim Order, the Debtors seek the authority to pay the Critical

Vendor Claims only up to the Interim Amount. Under the Final Order, the Debtors seek the

authority to pay the Critical Vendors Claims only up to the Final Amount during the pendency of

these cases.

                                     Customary Trade Terms

               13.     The Debtors will use commercially reasonable efforts to condition payment

of the Critical Vendor Claims upon each applicable Critical Vendor’s agreement to continue

providing its services on the terms that were in place 120 days prior to the Petition Date or are

otherwise acceptable to the Debtors in light of customary industry practices (collectively, the

“Customary Trade Terms”).

               14.     In addition, the Debtors request that if any Critical Vendor accepts payment

pursuant to the relief requested by this Motion and thereafter fails to provide services to the Debtors

on the Customary Trade Terms, then: (a) such payment may be deemed to be an improper

postpetition transfer on account of a prepetition claim, and therefore, immediately recoverable by

the Debtors in cash upon written request; (b) upon recovery of the payment by the Debtors, the

previously paid prepetition claim shall be reinstated as if the payment had not been made; and (c)

if there exists an outstanding postpetition balance due from the Debtors to such Critical Vendor,

the Debtors may elect to instead apply any payment made pursuant to the relief requested by this

Motion to such outstanding postpetition balance and such Critical Vendor will be required to repay

to the Debtors the paid amount that exceeds such outstanding postpetition balance.



                                                  6
20-22437-rdd       Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22              Main Document
                                           Pg 7 of 23



                                           Basis for Relief

       I.      This Court Should Grant the Relief Requested in this Motion Pursuant to
               Sections 105(a) and 363(b) of the Bankruptcy Code.

               15.     Pursuant to section 363(b) of the Bankruptcy Code, courts may authorize

payment of prepetition obligations where a sound business purpose exists for doing so. See In re

Ionosphere Clubs, Inc., 98 B.R. 174, 175-76 (Bankr. S.D.N.Y. 1989) (noting that section 363(b)

provides “broad flexibility” to authorize a debtor to honor prepetition claims when an appropriate

business justification exists); see also Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In

re James A. Phillips, Inc.), 29 B.R. 391, 398 (Bankr. S.D.N.Y. 1983) (relying upon section 363 as

a basis to allow a contractor to pay the prepetition claims of suppliers who were potential lien

claimants).

               16.     Section 105(a) codifies this Court’s inherent equitable powers to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

Under section 105(a), courts may authorize pre-plan payments of prepetition obligations when

essential to the continued operation of a debtor’s business. See, e.g., In re C.A.F. Bindery, Inc.,

199 B.R. 828, 835 (Bankr. S.D.N.Y. 1996); see also In re Fin. News Network Inc., 134 B.R. 732,

735–36 (Bankr. S.D.N.Y. 1991) (holding that the “doctrine of necessity” stands for the principle

that a bankruptcy court may allow preplan payments of prepetition obligations where such

payments are critical to the debtor’s reorganization); Ionosphere Clubs, 98 B.R. at 175-76 (noting

that the bankruptcy court’s ability to authorize payment of pre-petition debt under 105(a) is “not a

novel concept”).

               17.     Valid business justification exists for authorizing the Debtors to satisfy the

Critical Vendor Claims as it will allow the Debtors to prevent the value-destructive disruption of

their business operations. In addition, certain of the Critical Vendors have possession of the


                                                   7
20-22437-rdd        Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22                   Main Document
                                             Pg 8 of 23



Debtors’ property and may assert possessory liens thereon (such Critical Vendors, the

“Lienholders”). 4 Under section 362(b)(3) of the Bankruptcy Code, the act of perfecting such

possessory liens (to the extent consistent with section 546(b) of the Bankruptcy Code) is expressly

excluded from the automatic stay. 5

                18.      The Debtors’ ability to maintain access to their inventory and equipment is

critical to the continued viability of their business operations. The Debtors are concerned that,

unless paid, the Lienholders are likely to enforce their possessory liens, and may refuse to deliver

or release the Debtors’ property in their possession. Such retention of the Debtors’ property would

severely disrupt the Debtors’ operations and affect their ability to reorganize.

                19.      Furthermore, many of the Critical Vendors are foreign companies that

provide services outside of, and have no meaningful connections to, the United States (the

“Foreign Critical Vendors”). These Foreign Critical Vendors are specialists in their locales,

making them integral to maintain the Debtors’ operations and businesses around the world. The

Foreign Critical Vendors may disregard the automatic stay or section 362 of the Bankruptcy Code

and institute lawsuits in foreign courts and/or exercise other remedies in foreign jurisdictions based

on the Debtors’ failure to honor their Critical Vendor Claims in the ordinary course. 6 Moreover,




4
    For instance, the Debtors have inventory in two warehouses in the United States and one in the United
    Kingdom.
5
    See 11 U.S.C. § 546(b)(1)(A) (providing that a debtor’s lien avoidance powers “are subject to any
    generally applicable law that . . . permits perfection of an interest in property to be effective against an
    entity that acquires rights in such property before the date of perfection”).
6
    Those of the Foreign Critical Vendors that are utilities for purposes of section 366 of the Bankruptcy
    Code may similarly not consider themselves bound by the provisions of section 366 of the Bankruptcy
    Code and the Order approving Debtors’ Motion for Entry of Interim and Final Orders (I) Approving
    Proposed form of Adequate Assurance of Payment to Utility Providers, (II) Establishing Procedures
    for Determining Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
    Utility Providers from Altering, Refusing, or Discontinuing Utility Services that the Debtors are seeking
    simultaneously herewith.
                                                       8
20-22437-rdd      Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                           Pg 9 of 23



seeking to enforce the Court’s orders in these creditors’ home countries may be unduly time-

consuming and expensive.

               20.     Thus, allowing the Debtors to pay the Critical Vendor Claims is consistent

with the “two recognized policies” of chapter 11 of the Bankruptcy Code—preserving going

concern value and maximizing the value of property available to satisfy creditors. See Bank of

Am. Nat’l Trust Savs. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 453 (1999). Based on

these circumstances, the Debtors submit that the relief requested herein represents a sound exercise

of the Debtors’ business judgment, is necessary to avoid immediate and irreparable harm to the

Debtors’ estates, and is therefore justified under sections 105(a) and 363(b) of the Bankruptcy

Code.

               21.     Courts in this district have routinely authorize payments to critical vendors

under similar circumstances. See, e.g., In re Windstream Holdings, Inc., Case No. 19-22312

(RDD) (Bankr. S.D.N.Y. Apr. 22, 2019); In re Aegean Marine Petrol. Network Inc., Case No. 18-

13374 (MEW) (Bankr. S.D.N.Y. Dec. 6, 2018) (approving payment of prepetition claims of critical

vendors on the basis that they could refuse to deliver or return the debtors’ goods); In re Nine West

Holdings, Inc., Case No. 18-10497 (SCC) (Bankr. S.D.N.Y. May 7, 2018) (same); In re Avaya

Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y. Feb. 10, 2017) (same); In re BCBG Max Azria

Glob. Holdings, LLC, Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017) (same); In re

Sabine Oil & Gas Corp., Case No. 15-11835 (SCC) (Bankr. S.D.N.Y. Oct. 15, 2015) (same).

                                          Motion Practice

               22.     This Motion includes citations to the applicable rules and statutory

authorities upon which the relief requested herein is predicated and a discussion of their application

to this Motion. Accordingly, the Debtors submit that this Motion satisfies Local Bankruptcy Rule

9013-1(a).
                                                  9
20-22437-rdd       Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22              Main Document
                                          Pg 10 of 23



         Processing of Checks and Electronic Fund Transfers Should be Authorized

               23.      The Debtors have sufficient funds to pay the amounts described herein in

the ordinary course of business by virtue of the consensual use of cash collateral. In addition,

under the Debtors’ cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Critical Vendor Claims.

Accordingly, the Debtors believe there is minimal risk that checks or wire transfer requests that

the Court has not authorized will be inadvertently paid. Therefore, the Debtors respectfully request

that the Court authorize all applicable financial institutions, when requested by the Debtors, to

receive, process, honor, and pay any and all checks or wire transfer requests in respect of the relief

requested in this Motion; provided that sufficient funds are on deposit in the applicable bank

accounts to cover such payments.

                     The Requirements of Bankruptcy Rule 6003 are Satisfied

               24.      Bankruptcy Rule 6003 empowers a court to grant relief within the first 21

days after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003. For the reasons discussed above, authorizing the Debtors to pay

prepetition Critical Vendor Claims, and granting the other relief requested herein is integral to the

Debtors’ ability to transition their operations into these cases smoothly. Failure to receive such

authorization and other relief during the first 21 days of these cases would severely disrupt the

Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support

granting the relief requested herein.

                           Waiver of Bankruptcy Rule 6004(a) and (h)

               25.      To implement the requested relief, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen (14) day stay of an order authorizing

                                                  10
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                         Pg 11 of 23



the use, sale, or lease of property under Bankruptcy Rule 6004(h). As explained above and in the

First Day Declaration, the relief requested herein is necessary to avoid immediate and irreparable

harm to the Debtors.     Accordingly, ample cause exists to justify the waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen (14) day stay imposed by

Bankruptcy Rule 6004(h), to the extent such notice requirements and such stay apply.

                                      Reservation of Rights

               26.     Nothing contained herein or any actions taken pursuant to such relief is

intended or should be construed as: (a) an admission as to the validity of any prepetition claim

against a Debtor; (b) a waiver of the Debtors’ right to dispute any prepetition claim on any grounds;

(c) a promise or requirement to pay any prepetition claim; (d) an implication or admission that any

particular claim is of a type specified in this Motion or any order granting the relief requested by

this Motion; (e) a request or authorization to assume any prepetition agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ rights under the

Bankruptcy Code or any other applicable law.

                                              Notice

               27.     The Debtors will provide notice of this Motion to (a) the Office of the

United States Trustee for the Southern District of New York, Attn: Richard Morrissey and Shannon

Scott; (b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated

basis); (c) counsel to SoftBank, Morrison and Foerster LLP, 250 West 55th Street, New York, NY,

10019, Attn: Gary Lee and Todd Goren; (d) counsel to GLAS, as collateral agent, Arnold & Porter

Kaye Scholer LLP, 250 West 55th Street, New York, NY, 10019, Attn: Jonathan Levine; (e) the

Securities and Exchange Commission; (f) the Internal Revenue Service; (g) the Federal

Communication Commission; (h) the Office of Communication (United Kingdom); (i) the United

States Attorney’s Office for the Southern District of New York; (j) the office of the attorneys

                                                 11
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22            Main Document
                                         Pg 12 of 23



general for the states in which the Debtors operate; (k) the Critical Vendors and (l) any party that

has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The

Debtors respectfully submit that, in view of the facts and circumstances, such notice is sufficient

and no other or further notice need be provided.

                                      No Previous Request

               28.     No prior request for the relief sought in this Motion has been made to this

or any other court.

                           [Remainder of page intentionally left blank]




                                                12
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22           Main Document
                                         Pg 13 of 23



               WHEREFORE the Debtors respectfully request entry of the Interim Order and the

Final Order granting the relief requested herein and such other and further relief as the Court may

deem proper.

Dated: March 27, 2020
       New York, New York

                                             /s/ Dennis F. Dunne
                                             Dennis F. Dunne, Esq.
                                             Andrew M. Leblanc, Esq.
                                             Tyson M. Lomazow, Esq.
                                             Lauren C. Doyle, Esq.
                                             MILBANK LLP
                                             55 Hudson Yards
                                             New York, NY 10001
                                             Telephone:     (212) 530-5000
                                             Facsimile:     (212) 530-5219
                                             Email:         ddunne@milbank.com
                                                            aleblanc@milbank.com
                                                            tlomazow@milbank.com
                                                            ldoyle@milbank.com

                                             Proposed Counsel for Debtors
                                             and Debtors in Possession




                                                13
20-22437-rdd   Doc 11   Filed 03/28/20 Entered 03/28/20 01:25:22   Main Document
                                    Pg 14 of 23



                                    Exhibit A

                             Proposed Interim Order
20-22437-rdd       Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22                Main Document
                                           Pg 15 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        )
In re:                                                  )   Chapter 11
                                                        )
OneWeb Global Limited, et al.                           )   Case No. 20-[_____] ( )
                                                        )
                              Debtors. 1                )   (Joint Administration Pending)
                                                        )

                        INTERIM ORDER AUTHORIZING
                 THE DEBTORS TO PAY CERTAIN PREPETITION
         CLAIMS OF CRITICAL VENDORS AND GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the above-captioned debtors in possession for entry of

an interim order: (a) authorizing, but not directing, the Debtors to pay the Critical Vendor Claims

and (b) granting certain related relief, all as more fully set forth in the Motion; and upon the Motion

and the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012; and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and this Court having found that the relief requested in the Motion is in the



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
    Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
    (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
    Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
    SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
    AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
    (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’ headquarters
    is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
    Motion.
                                                    1
20-22437-rdd      Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                          Pg 16 of 23



best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other or further notice need be provided; and

upon the record of the hearing held before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted on an interim basis as set forth herein.

       2.      The Debtors are authorized, but not directed, to pay, in the ordinary course of

business, the Critical Vendor Claims up to the Interim Amount, as may be necessary, as determined

in the Debtors’ sole discretion, to secure any Critical Vendor’s agreement to continue business

with the Debtors on the Customary Trade Terms.

       3.      If a Critical Vendor accepts payment pursuant to this Interim Order and thereafter

fails to provide its services on the Customary Trade Terms: (a) such payment shall be deemed to

be an improper postpetition transfer on account of a prepetition claim, immediately recoverable by

the Debtors in cash upon written request; (b) upon recovery of such payment by the Debtors, the

prepetition claim of such Critical Vendor shall be reinstated as if the payment had not been made;

and (c) if an outstanding postpetition balance is due from the Debtors to such Critical Vendor, the

Debtors are authorized, but not required, to apply any payment made pursuant to this Interim Order

to such outstanding postpetition balance, and such Critical Vendor shall be required to repay to the

Debtors any paid amount that exceeds such then outstanding postpetition balance.

       4.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized,



                                                  2
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                         Pg 17 of 23



but not directed, to receive, process, honor, and pay all such checks and electronic payment

requests when presented for payment, and all such banks and financial institutions are authorized

to rely on the Debtors’ designation of any particular check or electronic payment request as

approved by this Interim Order, without any duty of further inquiry and without liability for

following the Debtors’ instructions.

       5.      Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

validity of any prepetition claim against any Debtor entity; (b) a waiver of the Debtors’ or any

other party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or

requirement to pay any prepetition claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Interim Order or the Motion; (e) a request or authorization

to assume any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable law.

       6.      The Debtors are authorized, but not directed, to issue postpetition checks, or to

effect postpetition fund transfer requests, in replacement of any checks or fund transfer requests

that are dishonored as a consequence of these cases with respect to prepetition amounts owed in

connection with the relief granted herein.

       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       8.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of points and authorities in connection with the Motion is waived.

       9.      Notice of the Motion as described therein shall be deemed good and sufficient

notice, and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.



                                                 3
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22            Main Document
                                         Pg 18 of 23



       10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.

       11.     The Debtors are authorized, but not directed, to take all actions necessary to

effectuate the relief granted in this Interim Order in accordance with the Motion.

       12.     The final hearing (the “Final Hearing”) on the Motion shall be held on __________,

2019, at ___: ___ __.m., prevailing Eastern Time. Any objections or responses to entry of a final

order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time on _________,

____, and served on the following parties: (a) (collectively, the “Notice Parties”).

       13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.

 Dated: ___________
 White Plains, New York                          UNITED STATES BANKRUPTCY JUDGE




                                                 4
20-22437-rdd   Doc 11   Filed 03/28/20 Entered 03/28/20 01:25:22   Main Document
                                    Pg 19 of 23




                                    Exhibit B

                              Proposed Final Order




                                        5
20-22437-rdd       Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22                Main Document
                                           Pg 20 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
OneWeb Global Limited, et al.                          )   Case No. 20-[_____] ( )
                                                       )
                              Debtors. 1               )   (Joint Administration Pending)
                                                       )

                         FINAL ORDER AUTHORIZING
                 THE DEBTORS TO PAY CERTAIN PREPETITION
         CLAIMS OF CRITICAL VENDORS AND GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the above-captioned debtors in possession for entry of

an final order: (a) authorizing, but not directing, the Debtors to pay the Critical Vendors Caims

and (b) granting certain related relief, all as more fully set forth in the Motion; and upon the Motion

and the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012; and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and this Court having found that the relief requested in the Motion is in the



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
    Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
    (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
    Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
    SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
    AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
    (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’ headquarters
    is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
    Motion.
20-22437-rdd      Doc 11      Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                          Pg 21 of 23



best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other or further notice need be provided; and

upon the record of the hearing held before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted on an final basis as set forth herein.

       2.      The Debtors are authorized, but not directed, to pay, in the ordinary course of

business, the Critical Vendor Claims up to the Final Amount, as may be necessary, as determined

in the Debtors’ sole discretion, to secure any Critical Vendor’s agreement to continue business

with the Debtors on the Customary Trade Terms.

       3.      If a Critical Vendor accepts payment pursuant to this Final Order and thereafter

fails to provide its services on the on Customary Trade Terms: (a) such payment shall be deemed

to be an improper postpetition transfer on account of a prepetition claim, and therefore,

immediately recoverable by the Debtors in cash upon written request; (b) upon recovery of such

payment by the Debtors, the prepetition claim of such Critical Vendor shall be reinstated as if the

payment had not been made; and (c) if an outstanding postpetition balance is due from the Debtors

to such Critical Vendor, the Debtors are authorized, but not required, to apply any payment made

pursuant to this Final Order to such outstanding postpetition balance, and such Critical Vendor

shall be required to repay to the Debtors any paid amount that exceeds such then outstanding

postpetition balance.




                                                  2
20-22437-rdd      Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                         Pg 22 of 23



       4.      Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

validity of any prepetition claim against any Debtor entity; (b) a waiver of the Debtors’ or any

other party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or

requirement to pay any prepetition claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Interim Order or the Motion; (e) a request or authorization

to assume any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable law.

       5.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized,

but not directed, to receive, process, honor, and pay all such checks and electronic payment

requests when presented for payment, and all such banks and financial institutions are authorized

to rely on the Debtors’ designation of any particular check or electronic payment request as

approved by this Final Order, without any duty of further inquiry and without liability for

following the Debtors’ instructions.

       6.      The Debtors are authorized, but not directed, to issue postpetition checks, or to

effect postpetition fund transfer requests, in replacement of any checks or fund transfer requests

that are dishonored as a consequence of these cases with respect to prepetition amounts owed in

connection with the relief granted herein.

       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       8.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of points and authorities in connection with the Motion is waived.



                                                 3
20-22437-rdd       Doc 11     Filed 03/28/20 Entered 03/28/20 01:25:22             Main Document
                                          Pg 23 of 23



          9.    Notice of the Motion as described therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such

notice.

          10.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.

          11.   The Debtors are authorized, but not directed, to take all actions necessary to

effectuate the relief granted in this Final Order in accordance with the Motion.

          12.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.

 Dated: ___________
 White Plains, New York                           UNITED STATES BANKRUPTCY JUDGE




                                                  4
